TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00044-CR


Joseph Michael Wilson, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 51,428, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






Appellant Joseph Michael Wilson pleaded guilty to murder.  See Tex. Pen. Code Ann.
§ 19.02(b)(2) (West 1994).  The district court adjudged him guilty and assessed punishment at
imprisonment for forty years, as called for in a plea bargain agreement.

As part of his plea bargain, appellant promised not to appeal.  This promise is binding
when, as here, the court follows the agreed punishment recommendation.  Blanco v. State, 18 S.W.3d
218, 220 (Tex. Crim. App. 2000).  Furthermore, appellant's general notice of appeal does not comply
with Texas Rule of Appellate Procedure 25.2(b)(3) and thus does not invoke this Court's
jurisdiction.  Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.--Austin 2001, no pet.); see Cooper v.
State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule 25.2(b) limits every appeal in a plea bargain,
felony case). 

The appeal is dismissed for want of jurisdiction.


  
				Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   February 7, 2002
Do Not Publish